                                                                                       OR\G\N AL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                                            Unsealing Order

      -    V. -                                                                        21 Mag. 5686

JOSHUA HALL,

                           Defendant.


          Upon the application of the United States, by the United States Attorney for the Southern

District of New York, Audrey Strauss, by Assistant United States Attorney Robert B. Sobelman;

          It is found that the Complaint in the above-captioned case is currently sealed and the United

States Attorney' s Office has applied to have that Complaint unsealed, and it is therefore:

          ORDERED that the Complaint in the above-captioned action be unsealed and remain

unsealed pending further order of the Court.


Dated:       New York, New York
             June 8, 2021


                                                    HON. KEVIN NATHANIEL FOX
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF NEW YORK
